Case 8:18-cv-02454-WFJ-TGW Document 117 Filed 05/08/20 Page 1 of 30 PageID 1081




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION


  SHERRY GROOVER, as Personal
  Representative of the Estate of JOHN
  DARRELL HAMILTON, deceased, for
  the benefit of his survivors and estate;
  SHERRY GROOVER, individually; JULIE
  JACOBY; and LOIS FULKERSON,

        Plaintiffs,

  v.                                               Case No. 8:18-cv-02454-T-02TGW

  POLK COUNTY BOARD OF COUNTY
  COMMISSIONERS; CITY OF WINTER
  HAVEN; JASON MONTGOMERY,
  individually: TIMOTHY CHRISTENSEN,
  individually; CORY HART, individually; and
  JUSTIN RINER, individually,

       Defendants.
  _____________________________________/

                                       ORDER
        This matter comes to the Court on Defendants Polk County Board of County

  Commissioners (“County”), City of Winter Haven (“City”), Jason Montgomery,

  Timothy Christensen, Cory Hart, and Justin Riners’ Motions to Dismiss, Dkts. 107,

  108, 109 & 110, Plaintiffs Sherry Groover (as representative of the estate of John

  Darrell Hamilton), Sherry Groover (individually), Julie Jacoby, and Lois

  Fulkersons’ Second Amended Complaint. Dkt. 98. Plaintiffs filed responses. Dkts.
Case 8:18-cv-02454-WFJ-TGW Document 117 Filed 05/08/20 Page 2 of 30 PageID 1082




  113, 114, 115 & 116. With the benefit of full briefing, the Court grants in part and

  denies in part the Defendants’ Motions to Dismiss.

                                   Statement of the Facts

         For this motion, the Court accepts the factual allegations in the Second

  Amended Complaint as true. Early in the morning on May 3, 2014, John Hamilton

  suffered a heart attack. Dkt. 98 ¶ 12. Shortly after, his mother, Lois Fulkerson,

  called for emergency medical services. Id. During the call at 5:23 AM, Hamilton

  could be heard in the background, alive. Id. ¶ 14.

         Less than ten minutes later, two emergency medical technicians (“EMTs”),

  Defendant Christensen and Emery Roberts,1 arrived at the scene. Id. ¶ 15. While

  unclear when, Defendants Montgomery, Hart, and Riner also came to provide

  medical care to Hamilton. Id. ¶¶ 15–16. Emory Roberts declared Hamilton dead on

  the scene at 5:36 AM. Id. ¶ 17. At no point during the less than five-minute

  window between when EMTs arrived and when Hamilton was declared dead did

  anyone provide any medical care to Hamilton. Id. ¶¶ 15, 17 & 20.

         Plaintiffs have since investigated the circumstances of Hamilton’s death and

  discovered discrepancies in official reports about the actions of the EMTs. These

  discrepancies include things like Defendant Christensen reporting that Hamilton



  1
   Mr. Roberts has since passed away and is not named as party in Plaintiffs’ Second Amended
  Complaint. See Dkt. 98 ¶ 15.
                                               2
Case 8:18-cv-02454-WFJ-TGW Document 117 Filed 05/08/20 Page 3 of 30 PageID 1083




  had signs of rigor mortis when he arrived on the scene (something contradicted by

  later reports) and reports that CPR was done on Hamilton (something contradicted

  by Plaintiffs own understanding of events). Id. ¶¶ 21–25. And after months of

  seeking to obtain information from an EKG allegedly used on Hamilton when the

  EMTs arrived to give medical care, on June 22, 2016, the Polk County medical

  examiner’s office told Plaintiffs that no EKG information exists for Hamilton. Id.

  ¶¶ 29–33.

        Plaintiffs sued Jason Montgomery, Timothy Christensen, Cory Hart, Justin

  Riner (collectively, the “Individual Defendants”), the City, and the County, in state

  court. Dkt. 1. Defendants removed to this Court and Plaintiffs filed an Amended

  Complaint. Dkt. 2. This Amended Complaint was dismissed without prejudice by

  this Court and Plaintiffs filed a Second Amended Complaint. Dkts. 90 & 98.

  Defendants have now moved to dismiss this Second Amended Complaint. Dkts.

  107, 108, 109 & 110.

                                     Legal Standard

        To survive a Rule 12(b)(6) motion to dismiss, a plaintiff must plead

  sufficient facts to state a claim that is “plausible on its face.” Ashcroft v. Iqbal, 556

  U.S. 662, 678 (2009) (citation omitted). When considering a Rule 12(b)(6) motion,

  the Court accepts all factual allegations of the complaint as true and construes them

  in the light most favorable to the plaintiff. Pielage v. McConnell, 516 F.3d 1282,


                                              3
Case 8:18-cv-02454-WFJ-TGW Document 117 Filed 05/08/20 Page 4 of 30 PageID 1084




  1284 (11th Cir. 2008) (citation omitted). Courts should limit their “consideration to

  the well-pleaded factual allegations, documents central to or referenced in the

  complaint, and matters judicially noticed.” La Grasta v. First Union Sec., Inc., 358

  F.3d 840, 845 (11th Cir. 2004) (citations omitted).

                                        Discussion

     1. Individual Plaintiffs

        First, Defendants move to dismiss Plaintiffs Sherry Grover (in her individual

  capacity), Julie Jacoby, and Lois Fulkerson (collectively, the “Individual

  Plaintiffs”) as improper parties. The Defendants argue that the Individual Plaintiffs

  lack standing to make the claims they allege. This Court agrees in part.

        Plaintiffs must assert their own legal rights and interests, and cannot rest a

  claim to relief on the legal rights or interests of others. Warth v. Seldin, 422 U.S.

  490, 499 (1975). Other than the claims based on wrongful death, the Individual

  Plaintiffs instead allege claims based on alleged violations of Hamilton’s

  constitutional rights or state law torts. This is not enough to show standing. See,

  e.g., Torres v. Orange Cty., Fla., No. CIVA6991662CIVORL19B, 2000 WL

  35527256, at *1 (M.D. Fla. May 16, 2000) (“[O]nly the purported victim, or his

  estate's representative(s), may prosecute a section 1983 claim[.]”). Plaintiffs

  seemingly do not dispute this. See Dkt. 116 at 3. So Plaintiffs Sherry Groover (in




                                             4
Case 8:18-cv-02454-WFJ-TGW Document 117 Filed 05/08/20 Page 5 of 30 PageID 1085




  her individual capacity), Lois Fulkerson, and Julie Jacoby may only recover under

  the wrongful death claims.

     2. Wrongful Death (Counts 1, 2, 3, 4, 5, and 6) and Manslaughter (7, 8, 9, 10,
        11, and 12) Claims:
        In twelve separate Counts, Plaintiffs bring wrongful death and wrongful

  death-manslaughter claims against each of the Defendants. Defendants argue that

  these claims must be dismissed for various reasons including that the claims were

  brought outside the applicable statute of limitations, the Florida Good Samaritan

  Act bars the claims, and sovereign immunity bars the claims. This Court disagrees.

            a. Statute of Limitations

        As a preliminary point, Defendants contend that all claims for wrongful

  death are barred by the statute of limitations. More than two years passed between

  Hamilton’s death on May 3, 2014 and the filing of Plaintiffs’ claims on May 3,

  2018 in state court, which puts these claims outside the applicable statute of

  limitations. Plaintiffs argue that the statute of limitations was tolled because of

  actions to conceal the cause of action. But, at least at this point, it is unclear

  whether the statute of limitations bars these claims or has been tolled.

        First, all of the wrongful death claims based on manslaughter brought

  against the Individual Defendants are not bound by any statute of limitations.

  “[A]n action for wrongful death . . . brought against a natural person for an



                                              5
Case 8:18-cv-02454-WFJ-TGW Document 117 Filed 05/08/20 Page 6 of 30 PageID 1086




  intentional tort resulting in death [manslaughter] may be commenced at any time.”

  Fla. Stat. § 95.11(10). So these claims may proceed.

         For the other wrongful death claims there is a two-year statute of limitations.

  Fla. Stat. § 95.11(4)(b).2 But that limitations period begins either when the incident

  giving rise to the claim occurred or, in the case of “fraud, concealment, or

  intentional misrepresentation of fact prevented the discovery of the injury,” when

  the claim “is discovered or should have been discovered with the exercise of due

  diligence, but in no event to exceed 7 years from the date the incident giving rise to

  the injury occurred[.]” Id. Plaintiffs allege that they did not discover the claims

  until years later because Defendants concealed the facts that gave rise to Plaintiffs

  claims. Dkt. 98 ¶ 33. Plaintiffs argue that the statute of limitations should not begin

  to run until June 22, 2016—putting this lawsuit within the statute of limitations.

         Plaintiffs allege that between Hamilton’s death and when they were told an

  EKG was not done on Hamilton, Defendants concealed actions that led to


  2
    Florida Statute § 95.11(4)(b) is the proper statute of limitations for these claims. While Florida
  Statute § 95.11(4)(d) provides the statute of limitations for wrongful death actions, medical
  negligence wrongful death actions are governed by section 95.11(4)(b). “[B]y defining [in
  section 95.11(4)(b)] an ‘action for medical malpractice’ to include a claim in tort for damages
  because of death, the legislature clearly intended this section to apply to wrongful death actions
  in cases where the basis for the action is medical [negligence].” Ash v. Stella, 457 So. 2d 1377,
  1379 (Fla. 1984). Plaintiffs’ claims are medical negligence claims and are, therefore, governed
  by section 95.11(4)(b). See Joseph v. Univ. Behavioral LLC, 71 So. 3d 913, 917 (Fla. 5th DCA
  2011) (“[A] claim for medical negligence or malpractice. . . . is one arising out of the rendering
  of, or the failure to render, medical care or services.”).


                                                   6
Case 8:18-cv-02454-WFJ-TGW Document 117 Filed 05/08/20 Page 7 of 30 PageID 1087




  Hamilton’s death. Dkt. 98 ¶ 33. Plaintiffs contend that, until the confirmation by

  the Polk County medical examiner’s office that an EKG was not done on

  Hamilton, they were led to believe that an EKG was done. Id. ¶¶ 29–30. Plaintiffs

  argue that this admission by the medical examiner’s office that an EKG was not

  done for Hamilton allowed them to discover the subpar medical care given to

  Hamilton and was when the statute of limitations began to run then. At this point in

  the lawsuit Plaintiffs’ allegations must be accepted as true; therefore, the wrongful

  death and manslaughter Counts will not be dismissed for being outside the statute

  of limitations.

            b. Merits

        Plaintiffs allege two types of wrongful death actions against each of the

  Defendants: one for “ordinary” wrongful death and the other for wrongful death

  manslaughter. Wrongful death actions may be brought when the “death of a person

  is caused by the wrongful act, negligence, default, or breach of contract[.]” Fla.

  Stat. § 768.19. “Manslaughter may be committed in one of three ways: by act, by

  procurement, or by culpable negligence.” Pollock v. State, 64 So. 3d 695, 696 (Fla.

  2d DCA 2011). The culpable conduct necessary to sustain proof of manslaughter is

  conduct of “a gross and flagrant character, evincing reckless disregard of human

  life, or of the safety of persons exposed to its dangerous effects[.]” McCreary v.

  State, 371 So. 2d 1024, 1026 (Fla. 1979).


                                            7
Case 8:18-cv-02454-WFJ-TGW Document 117 Filed 05/08/20 Page 8 of 30 PageID 1088




        Here, Plaintiffs allege that emergency medical service was called for

  Hamilton because he suffered a heart attack. When the EMTs (the Individual

  Defendants) arrived, despite Hamilton allegedly still being alive, they “fail[ed] to

  intubate [Hamilton] . . . , fail[ed] to perform CPR, fail[ed] to inject [Hamilton], and

  fail[ed] to take other appropriate measures to save [Hamilton]’s life.” Dkt. 98 ¶ 20.

  Plaintiffs allege that because of this inaction Hamilton died. Accepting these facts

  as true, the claims for ordinary wrongful death and wrongful death manslaughter

  are sufficiently pled.

            c. Immunity

        Each Defendant also argues that some form of immunity protects them from

  suit. Under Florida Statute § 768.28(9)(a), state officers, employees, and agents are

  immune from state lawsuits based on “any act, event, or omission of action in the

  scope of her or his employment or function[.]” Fla. Stat. § 768.28(9)(a). “The

  immunity may be pierced only if state agents either act outside the scope of their

  employment, or act ‘in bad faith or with malicious purpose or in a manner

  exhibiting wanton and willful disregard of human rights, safety, or property.’”

  Eiras v. Florida., 239 F. Supp. 3d 1331, 1343 (M.D. Fla. 2017) (quoting Fla. Stat.

  § 768.28(9)(a)).




                                            8
Case 8:18-cv-02454-WFJ-TGW Document 117 Filed 05/08/20 Page 9 of 30 PageID 1089




         Beyond that, if the state agent is a healthcare provider,3 there is an added

  layer of protection from the Florida Good Samaritan Act. Under that act:

         Any healthcare provider . . . providing emergency services . . . shall not
         be held liable for any civil damages as a result of such medical care or
         treatment unless such damages result from providing, or failing to
         provide, medical care or treatment under circumstances demonstrating
         a reckless disregard for the consequences so as to affect the life or
         health of another.
  Fla. Stat. § 768.13(2)(b)(1). Reckless disregard is “conduct that a health care

  provider knew or should have known . . . created an unreasonable risk of injury so

  as to affect the life or health of another, and such risk was substantially greater

  than that which is necessary to make the conduct negligent.” Fla. Stat. §

  768.13(2)(b)(3).

         For cities and counties, sovereign immunity usually protects against suits

  from individuals. However, Florida Statute § 768.28 waives cities and counties’

  sovereign immunity to allow vicarious liability for their employees’ and agents’

  good-faith actions taken in the course and scope of their employment. Fla. Stat. §

  768.28(9)(a). That said, cities and counties still receive sovereign immunity for

  torts by their employees or agents “committed while acting outside the course and

  scope of his employment or committed in bad faith or with malicious purpose or in



  3
   Emergency medical technicians and paramedics who are providing emergency medical care
  within the scope of their employment are considered healthcare providers under Fla. Stat. §
  768.13. See Fla. Stat. § 401.45.
                                                9
Case 8:18-cv-02454-WFJ-TGW Document 117 Filed 05/08/20 Page 10 of 30 PageID 1090




  a manner exhibiting wanton and willful disregard of human rights, safety, or

  property.” Fla. Stat. § 768.28(9)(a).

        Defendants, first, argue that the Individual Defendants are protected by the

  Florida Good Samaritan Act. Yet, accepting all facts pled by Plaintiffs, the

  Individual Defendants arrived to the scene to perform lifesaving care while

  Hamilton was still alive but “fail[ed] to intubate [Hamilton] . . . , fail[ed] to

  perform CPR, fail[ed] to inject [Hamilton], and fail[ed] to take other appropriate

  measures to save [Hamilton]’s life.” Dkt. 98 ¶ 20. The Florida Good Samaritan Act

  does not protect those who “provid[e], or fail[] to provide, medical care or

  treatment under circumstances demonstrating a reckless disregard for the

  consequences so as to affect the life or health of another.” Fla. Stat. §

  768.13(2)(b)(1) (emphasis added). At this stage of the proceedings, this is enough

  to state a claim that is “plausible on its face.” Iqbal, 556 U.S. at 678.

        Defendants also argue that any liability for the Individual Defendants would

  preclude liability for the County and City. Defendants argue that, under the Florida

  Good Samaritan Act, if the Individual Defendants are liable for Hamilton’s death

  then they must have “demonstrate[ed] a reckless disregard for the consequences so

  as to affect the life or health of another.” Dkt. 107 at 10. Yet for the County or City

  to be vicariously liable the Individual Plaintiffs must have been acting within the

  scope of their employment and not with “reckless disregard for the consequences


                                             10
Case 8:18-cv-02454-WFJ-TGW Document 117 Filed 05/08/20 Page 11 of 30 PageID 1091




  to [Hamilton’s] life.” Id. at 10–12. Defendants argues that this logically precludes

  wrongful death claims against the County and City.

        But Plaintiffs can plead claims in the alternative. See Fed. R. Civ. P. 8(d)(2).

  If the Individual Defendants were merely negligent, then they are immune from

  suit and only the County and City could be liable. See Fla. Stat. § 768.28(9)(a)

  (“The exclusive remedy for injury or damage suffered as a result of an act, event,

  or omission of an officer, employee, or agent of the state or any of its subdivisions

  or constitutional officers shall be by action against the governmental entity[.]”).

  But if the Individual Defendants acted outside the scope of their employment or “in

  bad faith or with malicious purpose or in a manner exhibiting wanton and willful

  disregard of human rights, safety, or property” then sovereign immunity would

  protect the County and City but not the Individual Defendants. Eiras, 239 F. Supp.

  3d at 1343 (citation omitted). While the County, City, and the Individual

  Defendants could not all be found liable for wrongful death, at this point in the

  lawsuit it is too early to tell which, if any, presents a cognizable claim. So

  Plaintiffs’ wrongful death claims against the County, City, and Individual

  Defendants (Counts 1–12) may proceed.

     3. Negligent Training, Hiring, Retention, and Supervision Claims (Counts 29,
        30, 31, 32, 33, 34, 35, and 36)
        Defendants next move to dismiss Plaintiffs’ claims against the City and

  County for negligent hiring (Counts 29 & 33), retention (Counts 30 & 34), training

                                            11
Case 8:18-cv-02454-WFJ-TGW Document 117 Filed 05/08/20 Page 12 of 30 PageID 1092




  (Counts 31 & 35), and supervision (Counts 32 & 36). Defendants argue that each

  count has been either improperly pled or is barred by sovereign immunity. This

  Court will address each in turn.

        Defendants first argue that Plaintiffs have failed to state a claim that they

  were negligent in hiring the Individual Defendants. To state a claim for negligent

  hiring under Florida law, a plaintiff must allege facts showing that:

        (1) the employer was required to make an appropriate investigation of
        the employee and failed to do so; (2) an appropriate investigation would
        have revealed the unsuitability of the employee for the particular duty
        to be performed or for employment in general; and (3) it was
        unreasonable for the employer to hire the employee in light of the
        information he knew or should have known.

  Malicki v. Doe, 814 So. 2d 347, 362 (Fla. 2002) (citation omitted). In other words,

  the inquiry focuses on the “reasonable foreseeability” of the harm that did actually

  occur. Id.

        Here, Plaintiffs’ allegations are insufficient to state a negligent hiring claim.

  The Complaint does not allege any facts that would plausibly suggest the County

  or City was on notice of, or reasonably could have foreseen, any harmful

  propensities or unfitness for employment of any of the Individual Defendants. See

  Duquesne v. City of Miami Beach, No. 1:12cv20575, 2012 WL 3061603, at *10

  (S.D. Fla. July 26, 2012) (dismissing negligent hiring claim based on lack of

  allegations about “any incidents from the [employee’s] history before being

  hired”). Plaintiffs’ Second Amended Complaint merely alleges that the Individual

                                            12
Case 8:18-cv-02454-WFJ-TGW Document 117 Filed 05/08/20 Page 13 of 30 PageID 1093




  Defendants “committed similar acts in the past or were otherwise unfit to be

  hired.” Dkt. 98 ¶ 287. This vague allegation alone is insufficient to “state a claim

  to relief that is plausible on its face.” See Iqbal, 556 U.S. at 678. So Counts 29 and

  33 must be dismissed.

        Defendants also argue Plaintiffs have failed to state a claim for negligent

  retention or supervision. Different from negligent hiring, “[n]egligent retention

  occurs when, during the course of employment, the employer becomes aware or

  should have become aware of problems with an employee that indicated his

  unfitness, and the employer fails to take further action such as investigating,

  discharge, or reassignment.” Degitz v. S. Mgmt. Servs., Inc., 996 F. Supp. 1451,

  1461 (M.D. Fla. 1998). “The factors constituting notice, employee fitness, the type

  of action reasonably required of the employer[,]” and “the negligence of an

  employer’s acts or omissions upon actual or constructive notice” are questions of

  fact that will “vary with the circumstances of each case.” Garcia v. Duffy, 492 So.

  2d 435, 441 (Fla. 2d DCA 1986). But, to survive a motion to dismiss, a plaintiff

  must plead sufficient facts to establish that the employer owed and breached a duty

  to the injured person, which caused the injury. See id. at 439; see also Roberson v.

  Duval Cty. Sch. Bd., 618 So. 2d 360, 362 (Fla. 1st DCA 1993). Negligent

  supervision is the same cause of action as negligent retention. See Dep’t. of Envtl.

  Prot. v. Hardy, 907 So. 2d 655, 660 (Fla. 5th DCA 2005) (“Negligent supervision


                                            13
Case 8:18-cv-02454-WFJ-TGW Document 117 Filed 05/08/20 Page 14 of 30 PageID 1094




  occurs when during the course of employment, the employer becomes aware or

  should have become aware of problems with an employee that indicated his

  unfitness, and the employer fails to take further actions such as investigation,

  discharge, or reassignment.”).

        This Court finds that Plaintiffs have failed to adequately allege a claim

  against the County and City for negligent retention or supervision of the Individual

  Defendants. Plaintiffs allege that the City and County “breached [their] duty and

  negligently failed to monitor the actions, inactions, and overall performance of [the

  Individual Defendants] . . . when it became aware of their actions in relation to

  [Hamilton] and Plaintiffs.” Dkt. 116 at 17; see also Dkt. 98 ¶¶ 296, 308, 323 &

  335. These claims hinge on the allegation that Hamilton’s death put them on

  notice about problems with the Individual Defendants, not that anything put them

  on notice before Hamilton’s death. Plaintiffs must point to something before

  Hamilton’s death to show that the City and County’s retention of the Individual

  Defendants was negligent. Plaintiffs’ allegations are insufficient to state a plausible

  claim for negligent retention or supervision. So Counts 30, 32, 34, and 36 must be

  dismissed.

        Finally, Defendants argue that Plaintiffs’ claims for negligent training fail to

  state a claim and are barred by sovereign immunity. “Under Florida law, an

  employer is liable in tort for reasonably foreseeable damages resulting from the


                                            14
Case 8:18-cv-02454-WFJ-TGW Document 117 Filed 05/08/20 Page 15 of 30 PageID 1095




  negligent training of its employees and agents.” Lewis v. City of St. Petersburg,

  260 F.3d 1260, 1265 (11th Cir. 2001) (citing McFarland & Son, Inc. v. Basel, 727

  So. 2d 266 (Fla. 5th DCA 1999)). To survive a motion to dismiss, Plaintiffs must

  adequately plead the County and City were negligent in the “implementation or

  operation of [a] training program.” Id. at 1266. Claims that merely challenge

  “policy decisions regarding what to include in the training” are barred by sovereign

  immunity. Id.

        Plaintiffs allege that the City and County each “breached [their] duty by

  negligently implementing or operating [their] training programs with regard to

  [their] employees/agents involved in the delivery of emergency medical services

  and/or in the supervision of other employees who in turn delivered such services . .

  . by delivering no training at all.” Dkt. 116 at 17; see also Dkt. 98 ¶¶ 302 & 329.

  This Court finds that the Second Amended Complaint appears to be directed at the

  alleged failure to implement or conduct training—something not protected by

  sovereign immunity—rather than content of the training—something protected by

  sovereign immunity. At this stage in the litigation, this claim is sufficient and not

  barred by sovereign immunity. Counts 31 and 35 may proceed.

     4. Breach of Contract Claims (Counts 37 and 38)

        Defendants move to dismiss Plaintiffs’ claims against the County and City

  for breach of contract (Counts 37 and 38, respectively). Plaintiffs’ breach of


                                            15
Case 8:18-cv-02454-WFJ-TGW Document 117 Filed 05/08/20 Page 16 of 30 PageID 1096




  contract claims are based on the idea that Hamilton was an intended third-party

  beneficiary of contracts breached by the City and County.

        “Under Florida law, a third party may enforce an agreement between others

  only if [the third party] is an intended beneficiary, not an incidental beneficiary, of

  that agreement.” Maccaferri Gabions, Inc. v. Dynateria Inc., 91 F.3d 1431, 1441

  (11th Cir. 1996). To be an intended beneficiary the parties, or the contract itself,

  must express “an intent to primarily and directly benefit the third party.” Id.

  (citation omitted). Though, the third party need not be explicitly named.

  Technicable Video Sys., Inc. v. Americable of Greater Miami, Ltd., 479 So. 2d 810,

  812 (Fla. 3d DCA 1985). However, the third party must be part of a “limited class”

  of intended beneficiaries. Id.

        Plaintiffs allege Defendants breached a contract “between Defendants City

  and County for medical care and services to [Hamilton].” Dkt. 98 ¶ 343. Plaintiffs

  assert that Hamilton was an intended third-party beneficiary of this contract to

  provide medical care and services. Id. But since Plaintiffs do not allege—nor does

  it seem likely—that Hamilton was explicitly named in the contract as an intended

  third-party beneficiary, Plaintiffs must adequately allege that Hamilton was part of

  a limited class of intended beneficiaries.

        Even in the light most favorable to the Plaintiffs, their allegations are based

  on Hamilton’s status as a member of the general public receiving emergency


                                               16
Case 8:18-cv-02454-WFJ-TGW Document 117 Filed 05/08/20 Page 17 of 30 PageID 1097




  medical services. This is not a limited class of intended beneficiaries. See Btesh v.

  City of Maitland, Fla., No. 6:10-CV-71-ORL-19DAB, 2011 WL 3269647, at *41

  (M.D. Fla. July 29, 2011) (“Membership in a class tantamount to the general public

  is not sufficiently limited to vest a person with the status of an intended, as

  opposed to incidental beneficiary, of a public contract.”); see, e.g., Haynes v. Dep’t

  of Lottery, 630 So. 2d 1177, 1180 (Fla. 1st DCA 1994). Based on these allegations,

  Plaintiffs cannot state a claim for breach of contract against the City or County.

  Counts 37 and 38 are dismissed.

     5. Deliberate Indifference Claims (Counts 13, 14, 15, 16, 17, and 18)
        Plaintiffs argue that Defendants were deliberately indifferent to Hamilton’s

  medical needs under the Fourth and Fourteenth Amendments of the United States

  Constitution and under Article 1, Section 12, of the Florida Constitution. Dkt. 98

  ¶¶ 106, 119, 132, 145, 158, 171. Defendants argue that Plaintiffs cannot state a

  cause of action for deliberate indifference under these facts, Plaintiffs failed to

  plead an adequate custom or policy to create liability for the City and County, and

  the Individual Defendants are entitled to qualified immunity from these claims.

     a) Merits of the Claims Against the Individual Defendants

        Plaintiffs base these Counts on claims of deliberate indifference by the

  Individual Defendants. Generally, a claim for deliberate indifference requires that

  the plaintiff had a serious medical need, the defendants were deliberately


                                            17
Case 8:18-cv-02454-WFJ-TGW Document 117 Filed 05/08/20 Page 18 of 30 PageID 1098




  indifferent to that need, and plaintiff’s injury was caused by the defendants’

  deliberate indifference. Townsend v. Jefferson Cty., 601 F.3d 1152, 1158 (11th Cir.

  2010). To show deliberate indifference the plaintiff must allege: “(1) subjective

  knowledge of a risk of serious harm; (2) disregard of that risk; (3) by conduct that

  is more than gross negligence.” Id.

        And, for a non-custodial situation, a plaintiff must show “conduct by a

  government actor [that] can be characterized as arbitrary or conscience shocking in

  a constitutional sense.” Waddell v. Hendry Cty. Sheriff’s Office, 329 F.3d 1300,

  1305 (11th Cir. 2003). Here, Hamilton was not in state custody so Plaintiffs must

  show that actions by the Individual Defendants were “arbitrary or conscience

  shocking in a constitutional sense.” Id.

        The “arbitrary or conscience shocking” standard is narrowly interpreted and

  applied. White v. Lemacks, 183 F.3d 1253, 1259 (11th Cir. 1999). This means

  negligence is not enough. Cty. of Sacramento v. Lewis, 523 U.S. 833, 849 (1998).

  Though, what does constitute “arbitrary and conscience shocking” conduct is

  necessarily fact dependent because “[d]eliberate indifference that shocks in one

  environment may not be so patently egregious in another.” Id. at 850.

        This Court finds Waldron v. Spicher, No. 5:16-CV-658-OC-32PRL, 2017

  WL 3972464 (M.D. Fla. Aug. 11, 2017), report and recommendation adopted,

  2017 WL 3922946 (M.D. Fla. Sept. 7, 2017), and Olson v. Barrett, No. 6:13-CV-

                                             18
Case 8:18-cv-02454-WFJ-TGW Document 117 Filed 05/08/20 Page 19 of 30 PageID 1099




  1886-ORL, 2015 WL 1277933 (M.D. Fla. Mar. 20, 2015), instructive. In Waldron,

  police responded to an emergency call reporting an attempted suicide where a

  young man hung himself from a tree. 2017 WL 3972464, at *1. The young man

  was almost immediately found by family members and a neighbor who cut him

  down and began administering CPR. Id. But when a sheriff’s deputy arrived on the

  scene, he made the person performing CPR stop, told incoming emergency medical

  services not to rush, and even blocked paramedics from reaching the young man

  when they eventually arrived. Id. at *1–2. When the paramedics did reach the

  young man, they resumed CPR and noticed life signs; but, he died in the hospital a

  week later. Id. at *2. The young man’s estate brought a claim for the deputy’s

  medical deliberate indifference and, at the motion to dismiss stage, that district

  court found that the complaint stated a plausible claim. Id. at *6.

        Similarly, in Olson, police deputies went to a woman’s home to perform a

  welfare check after reports she was distraught and suicidal after losing her job.

  2015 WL 1277933 at *1–3. Police instructed the woman to go, unaccompanied,

  into her home and get her driver’s license. Id. at *3. Moments later, she shot

  herself in the chest. Id. No officers provided medical care, the officers refused the

  help of a neighbor, and even canceled a request for further emergency personnel.

  Id. Paramedics arrived nine minutes after the gunshot, but were too late to save the

  woman’s life. Id. at *4. So, like in Waldron, her estate brought a claim for medical


                                            19
Case 8:18-cv-02454-WFJ-TGW Document 117 Filed 05/08/20 Page 20 of 30 PageID 1100




  deliberate indifference. The district court found that the complaint stated a

  plausible claim for medical deliberate indifference based on the officers’ failure to

  “undertake any lifesaving actions” in the nine minutes that the woman laid dying in

  front of police without receiving any medical treatment. Id. at *9–11.

        Plaintiffs allegations here are like those in Waldron and Olson. Hamilton

  suffered a heart attack and Plaintiffs called for emergency medical services. Dkt.

  98 ¶ 12. Emergency medical personnel (i.e., the Individual Defendants) promptly

  reached Hamilton, but within five minutes pronounced him dead. Id. ¶¶ 14, 15 &

  17. At no point during this short time on the scene did any of the Individual

  Defendants attempt to or actually administer medical care. Id. ¶ 17. This is despite

  the allegation by Plaintiffs that Hamilton was heard, alive, in the background of the

  911 call less than ten minutes before the Individual Defendants arrived. Id. ¶ 14.

        In sum, Plaintiffs have pled that Hamilton had a heart attack, the Individual

  Defendants knew this presented a serious medical risk, disregarded that risk, failed

  to provide even cursory medical care, and because of that Hamilton died. Thus,

  Plaintiffs have made plausible claims that the Individual Defendants acted with

  deliberate indifference to Hamilton’s medical needs and those actions, as pled,

  shock the conscience. While the facts may play out differently in discovery, these

  Counts (15, 16, 17, and 18) will not be dismissed at this stage on this point.

     b) Qualified Immunity


                                           20
Case 8:18-cv-02454-WFJ-TGW Document 117 Filed 05/08/20 Page 21 of 30 PageID 1101




        The Defendants also argue that the Individual Defendants are entitled to

  qualified immunity from Plaintiffs’ claims. It is well established that government

  agents are “shielded from liability for civil damages if their actions did not violate

  ‘clearly established statutory or constitutional rights of which a reasonable person

  would have known.’” Hope v. Pelzer, 536 U.S. 730, 739 (2002) (quoting Harlow v.

  Fitzgerald, 457 U.S. 800, 818 (1982)). The issue of qualified immunity is a legal

  question that should be decided as early as possible in the case. See Siegert v.

  Gilley, 500 U.S. 226, 232 (1991).

        “In order to receive qualified immunity, the public official must first prove

  that he was acting within the scope of his discretionary authority when the

  allegedly wrongful acts occurred.” Lee v. Ferraro, 284 F.3d 1188, 1194 (11th Cir.

  2002) (internal quotation marks omitted). “Once the defendant establishes that he

  was acting within his discretionary authority, the burden shifts to the plaintiff to

  show that qualified immunity is not appropriate.” Id. It is undisputed here that

  Individual Defendants had discretionary authority at the time of their alleged

  actions; they acted while performing their official duties. See Rich v. Dollar, 841

  F.2d 1558, 1564 (11th Cir. 1988) (A government official acts within [their]

  discretionary authority if the actions were (1) “undertaken pursuant to the

  performance of [their] duties” and (2) “within the scope of [their] authority.”) So

  the burden shifts to the Plaintiffs.


                                            21
Case 8:18-cv-02454-WFJ-TGW Document 117 Filed 05/08/20 Page 22 of 30 PageID 1102




        Plaintiffs must make a two-part showing. First, Plaintiffs must show that the

  facts of the case make out a violation of a constitutional right. Pearson v.

  Callahan, 555 U.S. 223, 232 (2009); Beshers v. Harrison, 495 F.3d 1260, 1265

  (11th Cir. 2007). Second, Plaintiffs must show that the constitutional right was

  “clearly established” at the time of the alleged misconduct. Pearson, 555 U.S at

  232. As with all issues at the motion to dismiss stage, this Court looks at all facts in

  the light most favorable to the Plaintiffs. See Robinson v. Arrugueta, 415 F.3d

  1252, 1257 (11th Cir. 2005).

        As discussed above, taking the facts as alleged, Plaintiffs have made

  plausible claims that the Individual Defendants acted with deliberate indifference

  to Hamilton’s medical needs and those actions shock the conscience. This is

  sufficient to make a case for a violation of a constitutional right. The Court next

  must address whether the constitutional right that the Individual Defendants

  allegedly violated was clearly established on the date of the incident so that it

  would have been reasonably clear that their conduct was unlawful. This Court

  concludes it was.

        A plaintiff can show that a constitutional right was established by showing

  that: (1) a “materially similar case has already been decided, giving notice to the

  police,” (2) a “broader, clearly established principle should control the novel facts

  in th[e] situation,” or (3) the “case fits within the exception of conduct which so


                                            22
Case 8:18-cv-02454-WFJ-TGW Document 117 Filed 05/08/20 Page 23 of 30 PageID 1103




  obviously violates the constitution that prior case law is unnecessary.” Mercado v.

  City of Orlando, 407 F.3d 1152, 1159 (11th Cir. 2005) (internal citations omitted).

  The primary concern in finding that a law is clearly established is that the

  Defendants must have had “fair warning” that their conduct violated a clearly

  established constitutional right. McClish v. Nugent, 483 F.3d 1231,1248 (11th Cir.

  2007).

        Neither party has located a binding case that is factually similar to the instant

  case. But, after considering the facts as alleged by Plaintiffs, the conduct by the

  Individual Defendants violated a clearly established constitutional right. As was

  the case in Olson and Waldron, the Individual Defendants “should not have needed

  case law” to know that Hamilton was at risk of losing his life and needed

  immediate medical attention. See Olson, 2015 WL 1277933 at *12; Waldron, 2017

  WL 3972464 at *8; see also Hill v. Dekalb Reg'l Youth Det. Ctr., 40 F.3d 1176,

  1187 (11th Cir. 1994), overruled in part on other grounds by Hope v. Pelzer, 536

  U.S. 730, 122 (2002) (“Cases stating a constitutional claim for immediate or

  emergency medical attention have concerned medical needs that are obvious even

  to a layperson because they involve life-threatening conditions or situations where

  it is apparent that delay would detrimentally exacerbate the medical problem.”).

  The Individual Defendants were trained emergency medical professionals who

  arrived to the scene of Hamilton’s heart attack within minutes of Hamilton being


                                            23
Case 8:18-cv-02454-WFJ-TGW Document 117 Filed 05/08/20 Page 24 of 30 PageID 1104




  conscious. The Individual Defendants were the only ones on the scene who could

  have reasonably provided Hamilton with basic emergency medical care and yet did

  nothing. Thus, the Individual Defendants, at least at this stage of the litigation, are

  not entitled to qualified immunity.

     c) Merits of the Claims Against the City and County

        Defendants argue that Plaintiffs have failed to state a claim against the City

  and County because they have failed to adequately allege a custom or policy that

  caused Hamilton’s death. A local government body can only be held liable for

  violating individual constitutional rights “when execution of a government’s policy

  or custom . . . inflicts the injury[.]” Monell v. Dep’t of Soc. Servs., 436 U.S. 658,

  694 (1978). Plaintiffs have “the burden to show that a deprivation of constitutional

  rights occurred as a result of official government policy or custom.” Cooper v.

  Dillon, 403 F.3d 1208, 1221 (11th Cir. 2005). There are three ways to show a

  governmental policy or custom: (1) an express policy; (2) a widespread practice so

  permanent and well-settled as to constitute a custom; or (3) an act or decision of a

  municipal official with final policy-making authority. Cuesta v. Sch. Bd. of Miami–

  Dade Cty., 285 F.3d 962, 966–68 (11th Cir. 2002).

        Plaintiffs’ Second Amended Complaint does not allege that any pattern,

  practice, or custom of the City or County led to Hamilton’s death. Plaintiffs instead

  allege that the Individual Defendants “made abhorrent decisions about


                                            24
Case 8:18-cv-02454-WFJ-TGW Document 117 Filed 05/08/20 Page 25 of 30 PageID 1105




  [Hamilton]’s medical care or lack thereof, because there was deliberate

  indifference in the training of medical personnel and/or first responders, and/or

  because [City and County] ratified the actions of the final policymakers and/or

  others within its control and failed to take action against them and/or to ensure the

  proper medical care after notice.” Dkt. 98 ¶¶ 116 & 129. Any reference to a policy

  or custom here is too vague and conclusory to state a claim. Bell Atl. Corp. v.

  Twombly, 550 U.S. 544, 555 (2007) (“[A] plaintiff’s obligation to provide the

  grounds of his entitlement to relief requires more than labels and conclusions, and

  a formulaic recitation of the elements of a cause of action will not do[.]”). So

  Counts 13 and 14 must be dismissed.

     6. Negligence and Professional Negligence Claims (Counts 21, 22, 23, 24, 25,
        26, 27, and 28)

        Plaintiffs bring claims for negligence against the City (Count 23) and

  County (Count 21), and claims for professional negligence against all the

  Defendants (Counts 22, 24, 25, 26, 27, and 28). Defendants argue that the Good

  Samaritan Act precludes claims for negligence against the City and County,

  Plaintiffs have failed to comply with necessary pre-suit requirements for the

  “Professional Negligence” Counts, and the Good Samaritan Act precludes suit

  against the Individual Defendants. The Court will address each of these in turn.

        First the Good Samaritan Act does not grant immunity to the City or County.

  While, the Good Samaritan Act would protect the Individual Defendants acting

                                            25
Case 8:18-cv-02454-WFJ-TGW Document 117 Filed 05/08/20 Page 26 of 30 PageID 1106




  with mere negligence it does not protect the City or County from actions alleging

  negligence. In fact, the City and County have waived their sovereign immunity for

  actions based on negligence by their employees acting within the scope of their

  duties. Fla. Stat. § 768.28(9)(a). Plaintiffs’ negligence counts against the City

  (Count 23 & 24) and County (Count 21 & 22) may proceed.

        Second, Plaintiffs have complied with all necessary pre-suit requirements for

  the “Professional Negligence” claims. As all the Parties seem to acknowledge,

  Plaintiffs’ claims for “Professional Negligence” are really medical malpractice

  claims. See R.W. v. Armor Corr. Health Servs., Inc., 830 F. Supp. 2d 1295, 1303

  (M.D. Fla. 2011). (“Courts have found claims to sound in medical malpractice and

  held compliance with Chapter 766 pre-suit requirements necessary where the

  defendant's act or refusal to act was part and parcel of the claimant's overall

  medical care.”). Florida law requires that, at least 90 days before filing any claim

  arising from medical malpractice, a plaintiff must investigate the claim and send

  the defendant a notice of intent to sue. Fla. Stat. § 766.106. Defendants allege that

  Plaintiffs did not comply with these requirements.

        And this may have been true initially. When Plaintiffs filed the initial

  complaint in state court, they had not complied with the pre-suit requirements. But

  the remedy for failure to comply with these requirements is dismissal with leave to

  amend if the statutory period for initiating suit has not “run before the plaintiff


                                            26
Case 8:18-cv-02454-WFJ-TGW Document 117 Filed 05/08/20 Page 27 of 30 PageID 1107




  attempts to fulfill the presuit notice or screening requirements.” S. Neurological

  Assocs., P.A. v. Fine, 591 So. 2d 252, 255 (Fla. 4th DCA 1991).

        Here, Plaintiffs’ initial Complaint was filed on May 3, 2018 in state court.

  Dkt. 1. On Jun. 22, 2018, Plaintiffs petitioned to extend the statute of limitations by

  90 days with the state court. Dkt. 21; Fla. Stat. § 766.104(2) (“Upon petition to the

  clerk of the court where the suit will be filed . . . an automatic 90-day extension of

  the statute of limitations shall be granted.”). On September 7, 2018, within that 90-

  day period, Plaintiffs provided the proper pre-suit notice to Defendants. Dkt. 13-1.

  This Court dismissed Plaintiffs’ First Amended Complaint on December 19, 2019.

  Dkt. 90. Plaintiff filed a Second Amended Complaint on January 16, 2020. Dkt.

  50. Meaning that, at the time of filing the Second Amended Complaint, Plaintiffs

  had complied with the pre-suit notice requirement. See Dkt. 13-1. Thus, the Court

  finds that Plaintiffs have satisfied the pre-suit notice requirements of Fla. Stat. §

  766.106(2). See, e.g., Bobbin v. Corizon Health, Inc., No. 2:14-CV-158-FTM,

  2015 WL 4751192, at *4 (M.D. Fla. Aug. 11, 2015).

        Finally, the Good Samaritan Act protects the Individual Defendants

  from Plaintiffs’ “Professional Negligence” Counts. As noted above:

        Any healthcare provider . . . providing emergency services . . . shall not
        be held liable for any civil damages as a result of such medical care or
        treatment unless such damages result from providing, or failing to
        provide, medical care or treatment under circumstances demonstrating


                                             27
Case 8:18-cv-02454-WFJ-TGW Document 117 Filed 05/08/20 Page 28 of 30 PageID 1108




        a reckless disregard for the consequences so as to affect the life or
        health of another."

  Fla. Stat. § 768.13(2)(b)(1). In short, the Good Samaritan Act protects emergency

  healthcare providers from liability for acts up to “reckless disregard” including

  negligence. Id.

         Each of the Individual Defendants were acting as healthcare providers and

  were providing emergency services to Hamilton. In each of the Professional

  Negligence Counts against the Individual Defendants Plaintiffs allege that the

  Individual Defendants were negligent. Dkt. 98 ¶ 245, 255, 265, 275. Florida’s

  Good Samaritan Act protects the Individual Defendants from claims of negligence.

  Fla. Stat. § 768.13(2)(b)(1). So these Counts (Counts 25, 26, 27, and 28) must be

  dismissed.

     7. Conspiracy Claims (Counts 19 and 20)

        Finally, Defendants move to dismiss Plaintiffs’ claims for civil conspiracy

  (Count 19) and conspiracy to violate Hamilton’s Fourth and Fourteenth

  constitutional rights (Count 20). Defendants argue that Plaintiffs are unable to state

  claims for either Count because there is no underlying wrong.

        Under Florida law, a civil conspiracy is: “(a) a conspiracy between two or

  more parties, (b) to do an unlawful act or to do a lawful act by unlawful means, (c)

  the doing of some overt act in furtherance of the conspiracy, and (d) damage to

  plaintiff as a result of the acts performed pursuant to the conspiracy.” Walters v.

                                           28
Case 8:18-cv-02454-WFJ-TGW Document 117 Filed 05/08/20 Page 29 of 30 PageID 1109




  Blankenship, 931 So. 2d 137, 140 (Fla. 5th DCA 2006). And “[a]n actionable

  conspiracy requires an actionable underlying tort or wrong.” Fla. Fern Growers

  Ass'n, Inc. v. Concerned Citizens of Putnam Cty., 616 So. 2d 562, 565 (Fla. 5th

  DCA 1993). Plaintiffs claim that the Individual Defendants conspired to be

  deliberately indifferent to Hamilton’s “serious medical needs, and then to conceal

  such actions/inactions.” Dkt. 98 ¶ 195. Defendants argue that there is no

  underlying wrong here.

        Plaintiffs are really alleging two separate conspiracies. One is that the

  individual Defendants conspired to cause Hamilton’s death. The other is that the

  individual Defendants conspired to conceal their alleged wrongdoing. Plaintiffs

  have alleged facts about underlying wrongs for both conspiracies. First, as

  discussed in greater detail above, Plaintiffs have adequately alleged that the

  Individual Defendants are liable for the wrongful death of Hamilton. Second,

  Plaintiffs have alleged that the Individual Defendants included untruthful

  information about the quality of medical care given to Hamilton information in

  official reports about Hamilton’s death. See Dkt. 98 ¶¶ 21–44 This is enough at this

  stage to support allegation of a conspiracy to conceal the circumstances of

  Hamilton’s death. So this Count (Count 19) is sufficiently pled.

        For the claim of conspiracy to violate Hamilton’s constitutional right to be

  free from deliberate indifference, Defendants argue that there can be no conspiracy


                                           29
Case 8:18-cv-02454-WFJ-TGW Document 117 Filed 05/08/20 Page 30 of 30 PageID 1110




  without an underlying constitutional violation. Defendants contend that Plaintiffs’

  underlying constitutional violations are insufficient so the conspiracy claim is too.

  But, as noted above, Plaintiffs have, at least at this stage, stated a sufficient claim

  for a constitutional violation by the Individual Defendants. So this claim (Count

  20) will be permitted to move forward.

                                        Conclusion

        The Court grants in part and denies in part Defendants’ Motions to Dismiss.

  Dkts. 107, 108, 109, & 110. Counts 13, 14, 25, 26, 27, 28, 29, 30, 32, 33, 34, 36, 37,

  and 38 are dismissed without prejudice. The Court denies the motions to dismiss for

  the remaining counts. If Plaintiffs are able to replead any of the dismissed Counts,

  they may file a third amended complaint within twenty (20) days of the date of this

  Order consistent with the rulings herein.


        DONE AND ORDERED at Tampa, Florida, on May 8, 2020.

                                           /s/ William F. Jung
                                           WILLIAM F. JUNG
                                           UNITED STATES DISTRICT JUDGE


  COPIES FURNISHED TO:
  Counsel of Record




                                              30
